

116 HR 7584 IH: To amend title 38, United States Code, to authorize individuals who are pursuing programs of rehabilitation, education, or training under laws administered by the Secretary of Veterans Affairs to receive work-study allowances for certain outreach services provided through congressional offices, and for other purposes.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7584IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. DeFazio (for himself, Mr. Walden, Mr. Allred, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize individuals who are pursuing programs of rehabilitation, education, or training under laws administered by the Secretary of Veterans Affairs to receive work-study allowances for certain outreach services provided through congressional offices, and for other purposes.1.Expansion of work-study allowance to include certain outreach services conducted through congressional officesSection 3485(a)(4) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(K)The following activities carried out at the offices of Members of Congress for such Members:(i)The distribution of information to members of the Armed Forces, veterans, and their dependents about the benefits and services under laws administered by the Secretary and other appropriate governmental and non-governmental programs.(ii)The preparation and processing of papers and other documents, including documents to assist in the preparation and presentation of claims for benefits under laws administered by the Secretary..